— Judgment unanimously modified on the law and as modified affirmed and defendant remanded for resentencing, all in accordance with the following memorandum: After defendant entered a guilty plea to a superior court information charging him with grand larceny in the second degree, the court sentenced him to a term of probation, ordered restitution and imposed a fine. In a CPL 440.20 motion, defendant challenged the legality of the sentence only insofar as the court imposed a fine without first *908complying with the procedural requirements of Penal Law § 80.00. The court granted defendant’s motion and vacated the sentence. Upon resentencing, the court ordered restitution and imposed a term of imprisonment.
The court erred in imposing a term of imprisonment upon the resentencing. While the court properly set aside the original sentence, upon resentencing it was required to reimpose the parts of the original sentence that were proper and to correct the part that was invalid. The resentence was required only to correct the defect in the original sentence involving the court’s imposition of a fine of $10,000 without first complying with Penal Law § 80.00 (3) (see, People v Yannicelli, 40 NY2d 598, 602). The remaining portions of the original sentence were proper. (Appeal from judgment of Oswego County Court, Hurlbutt, J. — violation of probation.) Present — Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.